Citation Nr: 1741481	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-34 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD"), an anxiety disorder, depression, and an adjustment disorder. 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from December 1974 to December 1977. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Boston, Massachusetts.  Jurisdiction over the claim has been subsequently transferred to Reno, Nevada (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2015, the Veteran was afforded the opportunity to testify before a Veterans Law Judge at a videoconference hearing.  However, the Veteran failed to appear for this hearing.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

The Veteran's appeal has previously been before the Board.  In an October 2015, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the Board directed the AOJ to schedule the Veteran for VA examinations to assess the etiology of his claimed disabilities.  A review of the claims file indicates that the requested development was completed and that the Veteran's appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, as will be described in greater detail below, the Board finds the September 2016 VA audiological examination and medical opinion are inadequate for ratings purposes.  As such, a remand is required in order to obtain an accurate assessment of the Veteran's current left ear hearing loss disability and whether there is a credible nexus to his active duty service. 

The Board further observes, that in the October 215 remand, the Veteran's claims of entitlement to service connection for a right ear hearing loss disability and tinnitus were additionally returned to the AOJ.  During the pendency of the remand the AOJ awarded the Veteran entitlement to service connection for these disabilities.  See November 2016 Rating Decision.  This grant of service connection, for a right ear hearing loss disability and tinnitus, represented a full grant of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date);  See also 38 C.F.R. § 20.200 (2016).  As such, these issues are no longer on appeal before the Board. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD, and has not had a diagnosis of PTSD during the claim period. 

2.  The Veteran does not have an acquired psychiatric disorder, other than PTSD, that manifested in service or is otherwise etiologically related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in June 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the June 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to present testimony before the AOJ and the Board.  A review of the evidentiary record shows the Veteran's service treatment records ("STRs") have been obtained, as have his VA medical records and all identified private medical records.  Thus, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

As mentioned in the introduction, the Veteran's claim was remanded by the Board in October 2015, so that the Veteran could be afforded a VA examination to assess the etiology of his claimed psychological disabilities.  A review of the claims file shows the Veteran appeared for an in-person examination psychological examination in July 2016.  This July 2016 VA psychological examination properly addressed the purported causal relationship between the Veteran's current psychiatric disabilities, including PTSD, and his reported in-service stressors. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board finds this examination, and medical opinion, are adequate to decide the claims on appeal, as they are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching his conclusions.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing Rules and Regulations for Entitlement to Service Connection:

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In statements to the Board the Veteran contends he developed PTSD as well as other psychiatric disabilities, including an anxiety disorder, as a result of his military service.  See e.g. July 2009 Statement in Support of Claim.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations recognize an additional, alternative, method of entitlement to service connection for certain chronic diseases.  Specifically, if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  As applied to the Veteran's appeal, VA regulations recognize "psychosis" as a chronic disability listed under 38 C.F.R. § 3.309(a).  

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As to the first requirement, of a medical diagnosis for PTSD, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-V).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  Because the Veteran's claim was certified to the Board after August 4, 2014, the DSM 5 is applicable in this case.  

Furthermore, with regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau, 492 F.3d at 1376-77.  

As for the second requirement, an in-service stressor, the evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not a veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  The Board notes that VA regulations provide that if the veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  However, the Veteran's service treatment records do not reflect that he served in combat.  Rather, the Veteran enlisted after the conclusion of the Vietnam War, and a review of his STRs does not suggest the Veteran was ever exposed to combat during his active duty service.  As such, 38 C.F.R. § 3.304(f)(2) does not apply in the instant appeal.  

Where, as here, a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'" Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source. See Cohen, 10 Vet. App. at 147. 

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service. However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).  

With respect to claims based on a post-service diagnosis of PTSD, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010)(codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  However, because the Veteran does not contend that an in-service stressor was related to his fear of hostile military or terrorist activity, that amendment is likewise not applicable here.  

The above described relaxed evidentiary burden is similarly not applicable to claims based upon an alleged personal (or sexual assault).  38 C.F.R. § 3.304(f)(5); See Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012)(holding that the reduced evidentiary burden of 38 C.F.R. § 3.304(f)(3) for claims of entitlement to service connection involving fear of hostile military or terrorist activity does not apply when a claimed stressor involves sexual harassment or assault by one service member on another service member because the term "hostile military . . . activity" does not contemplate hostile criminal action).

A claim for PTSD may also be premised upon an alleged personal (or sexual) assault under 38 C.F.R. § 3.304(f)(5).  Because personal trauma is an extremely personal and sensitive issue, many incidents are not officially reported.  As such, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Therefore, VA cannot use the absence of service record documentation or lack of report of in-service assault to military authorities as evidence to conclude that an assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  Examples of such evidence include, but are not limited to: records from law enforcement authorities; mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).   

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Furthermore, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
 
Lastly, for a PTSD claim based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  That is, VA examiners can interpret the evidence of record to confirm the occurrence of in-service physical assault or harassment.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Hence, a claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

On review of the record in this case, the Board finds the weight of the probative and credible evidence does not warrant a finding of service connection for either PTSD or an acquired psychiatric disorder, to include a bipolar disorder, an anxiety disorder, or depression.  The Board will discuss the merits of each claim separately below. 
      i.  Entitlement to service connection for PTSD: 

With consideration of the above described regulations governing PTSD claims, the Board finds the evidence, even when considered in a light most favorable to the Veteran's claim, does not warrant a finding of entitlement to service connection.  Specifically, the Board does not find any credible evidence which establishes that the Veteran has been diagnosed with PTSD.    

In statements to the Board, the Veteran contends his current psychiatric disability is the result of traumatic events he experienced while on active duty service.  For example, in his July 2009 statement, the Veteran identifies the deaths of a fellow Vietnam soldier as a traumatic event for which he continues to experience recurrent nightmares and flashbacks.  However, the Veteran identified a soldier who died in combat in 1969, which was five years prior to the Veteran's entrance into active duty service.  The Board observes that the Veteran entered active duty service in December 1974, but his military personnel records show no evidence of foreign service, or any evidence to suggest he was exposed to "combat with the enemy" during his active duty service.  Thus, the combat provisions are not for application in the Veteran's appeal.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Veteran has additionally identified non-combat stressors as the cause of his subsequent PTSD symptoms.  Specifically, the Veteran explained that he was not allowed to re-enlist in the Marine Corps following his active duty service and argues that this caused irreparable harm to his life.  See July 2009 Stressor Statement.  However, this reported stressor does not meet the standard of "fear of hostile military or terrorist activity" as described in 38 C.F.R. § 3.304(f)(3).  

The Board has also considered the Veteran's allegations of physical abuse during his active duty service.  Specifically, during the July 2016 VA examination, the Veteran reported being the victim of physical abuse by a sergeant.  However, the Board finds no credible evidence which would tend to substantiate this allegation.  First, a review of the Veteran's STRs does not suggest any behavioral changes during the Veteran's active duty service.  Second, the Board finds no evidence, other than this July 2016 examination, where the Veteran made an allegation of an in-service assault.  This is particularly significant in the Veteran's case because he has an extensive medical history of psychiatric treatment.  Thus, the absence of the Veteran reporting or alleging such an event, and the development of symptoms of PTSD thereafter, is particularly probative in the instant appeal.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).

Moreover, the Veteran himself, has continuously and consistently reported his current psychiatric symptoms are due to his inability to re-enlist in military service.  For example, when the Veteran submitted his application to VA for entitlement to service connection for PTSD, he identified as stressors his inability to re-enlist and the death of a Vietnam soldier.  See July 2009 Stressor Statement.  Notably, the Veteran provided the date of his separation from active duty service, December 14, 1977 as the date the stressful incident occurred.  The Veteran further reported he sought psychiatric treatment, beginning in the 1980s, for recurrent nightmares and depression resulting from his inability to re-enlist in military service.  See e.g. July 2009 Statement in Support of Claim.  In subsequent statements to the Board, the Veteran has never indicated or suggested he experienced any type of in-service harassment or physical assault.  

As such, the Board finds that the Veteran's statements regarding an alleged in-service assault lacks credibility.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are "in direct contradiction" to other evidence of record); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Post-service medical records do not indicate the Veteran has ever been diagnosed with PTSD.  In reaching this conclusion, the Board is aware of the medical records and lay statements which show the Veteran has received treatment from various VA medical centers for PTSD and PTSD symptoms.  For example, the Veteran's treatment records from the Northampton VAMC report a "history of PTSD" during several psychiatric examinations of the Veteran.  See also Las Vegas VAMC Records.  However, a closer review of these records indicates the Veteran was never formally diagnosed with PTSD by an appropriately trained clinician.  Rather, all references to PTSD were made by way of the Veteran's subjective reported history. 

The Board finds these references to PTSD are not credible as they are wholly subjective in nature and are without corroboration from any objective source.  See Black v. Brown, 5 Vet. App. 177 (1993);  see also Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Moreover, the Board observes numerous instances where the Veteran received a negative score on a clinician-administered PTSD symptom screen (PTSD 4Q).  See e.g.  Las Vegas VAMC Records.  As such, the Board finds no evidence which supports a diagnosis for PTSD. 

Furthermore, the Board observes that the Veteran's psychiatric disability and symptoms were not found to meet any criteria for a PTSD diagnosis during the July 2016 VA examination.  Following an in-person examination and review of the Veteran's medical records, the examiner concluded there was no credible medical evidence which would support a diagnosis for PTSD.  Rather, the VA examiner concluded the Veteran's symptoms were consistent with an underlying personality disorder, a bipolar disorder, and an unspecified mild neurocognitive disorder.  At no point during the examination, or resulting medical opinion, did the examiner opine or suggest that any of the Veteran's current psychological symptoms were related to or indicative of a PTSD diagnosis.  

The examiner did note the Veteran's medical records contained references to a  "history of PTSD."  However, the examiner explained, based upon his review of these records and his examination of the Veteran, there was no evidence which substantiated a diagnosis for PTSD.  The examiner concluded that these references were thus made based upon the Veteran's his subjective statements and reported past treatment.  As will be explained in greater detail below, the examiner found the Veteran's allegations with respect to his past medical treatment for psychological symptoms were unreliable and not credible, due to the Veteran's history of  malingering and deceitful behaviors. 

Lastly, the Board has considered the Veteran's lay assertions of a history of PTSD.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  However, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young, 766 F.3d at 1352-53.  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).  

Based upon the above analysis, the Board finds the credible and competent medical evidence weights against the Veteran's claim for entitlement to an award of service connection for PTSD.  Namely, as described above, the evidence does not support a finding that the Veteran has been properly diagnosed with PTSD.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for entitlement service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
	 
ii.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depression, and adjustment disorder:

The Board observes that the Veteran has a long history of mental health treatment, dating back to the 1990s.  A review of these records reveals that the Veteran has been diagnosed, at various times, with a bipolar disorder, an adjustment disorder, anxiety disorder, and other additional psychiatric disabilities.  See e.g. Springfield VAMC Records.  Therefore, the Veteran meets the first prong of entitlement to service connection  - proof of a current mental health disability.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his claim encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.

However, despite evidence of a current diagnosed disability, the Board finds the Veteran is not entitled to an award of service connection for any psychological impairment.  In reaching this determination, the Board has considered any and all psychiatric diagnoses reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.  Even considering the evidence in a light most favorable to the Veteran's claim, the preponderance of the competent and credible evidence weighs against a finding of service connection. 

First, the Board notes that the Veteran's STRs do not reflect any treatment for or complaints of any psychiatric symptoms during the Veteran's active duty service.  Similarly, no psychiatric abnormalities were found during the Veteran's December 1977 separation examination.  In his report of medical history upon separation, the Veteran denied any history of anxiety or depression.  

Post-service medical records indicate that the Veteran began treatment for psychiatric symptoms in the 1990s.  A review of these records indicates that the Veteran was treated for symptoms of anxiety related to financial and family stress.  See e.g.  Springfield VAMC Records.  Nothing in the Veteran's lay reports or in the clinician's observations suggests any symptom was related to the Veteran's active duty service.  

Subsequent medical records reflect a series of in-patient hospitalizations and treatment for the Veteran's myriad of psychological symptoms.  See e.g. Northampton, Boston, and Las Vegas VAMC Records.  However, a close inspection of these records does not suggest the Veteran's symptoms were in any way related to his active duty service.  Rather, the Veteran's own lay reports during intake indicate his mood liability and psychiatric symptoms were due to recent events and perceived transgressions.  For example, in February 2010, the Veteran was admitted to the Northampton VAMC after he reported homicidal intentions against an individual who had stolen his bank card.  Additional medical records, including a treatment note dated in January 2012 observe the Veteran has a significant past medical history for in-patient hospitalizations, all for "aggressive, assaultive behavior" related to a history of cocaine, alcohol, and cannabis dependence.  See Dallas VAMC Records. 

More recent medical records indicate that the Veteran has been diagnosed with malingering and manipulative behaviors.  In April and June 2015, the Veteran presented to the Las Vegas VAMC for in-patient treatment stating "I am drunk and thinking of killing someone."  Notably, in June 2015, the Veteran presented to the emergency room with his luggage demanding to be admitted for psychiatric in-patient care.  During both the April and June 2015  intake examinations, the Veteran tested positive for alcohol, methamphetamines, cocaine, and cannabis.  

The clinician who examined the Veteran during his intake to treatment in June 2015 reported that the Veteran endorsed symptoms consistent with an underlying personality disorder, specifically a cluster-B personality disorder, with associated affective instability.  The clinician further noted that the Veteran is able to clearly recount a personal history of a pervasive pattern of disregard for and violation of the rights of others, as indicated by repeatedly performing acts that are grounds for arrest, deceitfulness, impulsivity, aggressiveness, reckless disregard for the safety of others, consistent irresponsibility, and a lack of remorse characterized by indifference.  Upon discharge, the Veteran was diagnosed with antisocial personality traits and "manipulative" behaviors. 

Later medical records reflect a continuing pattern of the above described behavior.  For example, the Veteran returned for psychiatric treatment in January 2016, and expressed anger at the Las Vegas VAMC for not allowing him to say longer during a previous December 2015 in-patient hospitalization.  Clinical observations of the Veteran during his treatment indicate that the Veteran was feigning symptoms in order to be kept in the hospital.  For example, during an interview with a social worker, the Veteran became belligerent and threatening whenever he did not like a question posed to him.  He also repeatedly feigned auditory hallucinations whenever he did not want to answer a question.  

The lack of any credible nexus between the above described symptoms and the Veteran's active duty service was a significant conclusion of the July 2016 VA examiner.  Following an in-person examination of the Veteran, and a review of his extensive medical records, the examiner opined that there were no evidence which would warrant or suggest a nexus between the Veteran's current psychiatric disabilities and his active duty service.  Based on his own observations of the Veteran, and his past medical history, the examiner concluded that the Veteran has current diagnoses for a personality disorder, bipolar disorder, and an unspecified mild neurocognitive disorder.  The examiner explained neither of these disabilities were in any way related to the Veteran's active duty service.  In support of this conclusion, the examiner noted that the Veteran's STRs showed no evidence or suggestion of psychiatric symptoms during his active duty service.  Rather, the examiner explained, that the Veteran's psychiatric symptoms, including those pertinent to his diagnoses, did not manifest or develop until several decades following the Veteran's separation from military service. 

The examiner further explained that the Veteran's lay reports of symptoms and his accounting of past medical treatment was suspect, as the Veteran was found to be a poor historian and lacking in overall credibility.  In reaching this determination, the examiner acknowledged the Veteran's lay statements of his symptoms beginning during active duty service and upon his separation.  However, the examiner explained these reports were not substantiated by the objective medical findings, which did not demonstrate any symptoms until the 1990s, several decades following the Veteran's separation from active duty service.  The examiner additionally observed that the Veteran was himself a poor historian, and contradicted himself several times throughout the examination.  As such, the examiner relied more on his review of the Veteran's medical records, including the Veteran's contemporaneous reports of symptoms to clinicians.  Based upon this thorough review, the examiner concluded there was no probative or credible evidence which would establish a nexus between the Veteran's current disabilities and his active duty service.  

As related to the Veteran's diagnosis of a personality disorder, the examiner noted that the Veteran had expressed symptoms consistent with this diagnosis prior to his entrance into active duty service.  Specifically, during the mental status examination, the examiner reported the Veteran had boasted about his long history as a "skilled burglar," and bragged about the burglaries he had committed both prior to and during his active duty service.  Even after these lay admissions, the Veteran continued expressed anger and resentment at being prevented from re-enlisting in the military due to "suspicion of burglary."  The examiner explained, that despite these pre-existing symptoms, there was no evidence which would indicate the Veteran experienced a worsening of his psychiatric disability during his active duty service and further noted that a diagnosis of a personality disorder is specifically excluded from an award of service connection.  

The Board finds the examiner's conclusion, regarding service connection for personality disorder, to be correct, in part.  Generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, section 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Quirin v. Shinseki, 22 Vet. App. 390 (2009).

As to whether the Veteran experiences a superimposed, additional, psychiatric disability, the Board finds the July 2016 examiner's conclusions to weigh against such a finding.  Specifically, the examiner stated there was no evidence to suggest any of the Veteran's diagnosed psychiatric disabilities, to include bipolar disorder, were in any way related to or caused by the Veteran's active duty service.  The examiner acknowledged the Veteran's allegation of emotional distress beginning after the Veteran was denied the opportunity to re-enlist, but concluded this fact alone does not warrant entitlement to service connection as there was no evidence of an in-service occurrence or diagnosis for any anxiety or other such psychiatric disability.  Rather, the examiner explained that the Veteran's lengthy and detailed medical history showed no evidence of a diagnosed disability until several decades following the Veteran's active duty service.

The Board finds the July 2016 examiner's opinion, that no additional, or superimposed, psychiatric disability is related to the Veteran's active duty service to be both probative and credible.  Although the examiner may not have expressed his opinion specifically in terms contemplated by the standard of whether a disease or injury was superimposed over his personality disorder, the Board finds that it is clear that the examiner considered the presence of a personality disorder, and the basic question of whether such disorder was impacted by service.

Furthermore, the Board finds the July 2016 examiner's overall opinion, to be credible and entitled to significant weight.  The negative nexus opinion was rendered by the examiner following a thorough review of the Veteran's STRs and subsequent post-service medical records.  The examiner considered the Veteran's lay assertions, but made a credibility determination after he reviewed the Veteran's lengthy treatment records.  For all opinions expressed, the examiner cited to specific findings in the both the medical record and findings during his in-person examination of the Veteran.  Thus, the Board finds this medical opinion to be thorough, supported by a clear rationale, and based upon a totality of all available evidence. 

Based upon the above analysis, the Board finds the credible and competent medical evidence weights against the Veteran's claim for entitlement to an award of service connection for an acquired psychiatric disability, to include an anxiety disorder, a bipolar disorder, and any other diagnosed condition.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against a finding of entitlement to service connection.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a direct basis is denied.  


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

The Board finds the September 2016 VA audiological examination and medical opinion are inadequate for ratings purposes.  Specifically, the September 2016 examiner found the Veteran did not have a current left ear hearing loss disability, but also reported he was unable to perform any type of objective audiological examination on the Veteran's left ear.  As such, the Board finds a remand is required so that the Veteran may be afforded an audiological examination to assess whether he experiences a current left ear hearing loss disability for VA purposes. 

The medical opinion provided is also inadequate, as it relies on an inaccurate rationale.  Specifically, after finding the Veteran did not have a left ear hearing loss disability for VA purposes, the examiner explained there was also no evidence of a nexus between the Veteran's current symptoms and his active duty service.  In support of this conclusion, the examiner explained that while there was evidence of in-service noise exposure, there is no evidence which suggests the Veteran ever complained of or reported symptoms of ear damage or hearing loss during his active duty service.  However, the Board finds this rationale is inadequate and does not properly address the Veteran's reports of continuous symptoms subsequent to his separation from active duty service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the STRs to provide a negative opinion).

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Therefore, the Board finds a remand is necessary in order to obtain a valid audiological examination of the Veteran's left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide the Veteran with a new VA examination.  Access to the claims file must be made available to the VA examiner for review.

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following question:

	(a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran' left ear hearing loss began during or is otherwise related to his military service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  The Veteran's military occupational specialty of a rifleman;  

(ii)  The Veteran's lay reports of continuous symptoms of hearing loss following his separation from active duty service; and

(iii)  Post-service exposure, if any, to include recreational and/or occupational acoustic trauma.   

It should be noted that, for the purposes of developing the record, the Veteran is presumed competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for entitlement to service connection for a left ear hearing loss disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


